


Exhibit 10al
AMENDMENT NO. 1
TO
MATERION CORPORATION
SUPPLEMENTAL RETIREMENT BENEFIT PLAN

Materion Corporation, an Ohio corporation, hereby adopts this Amendment No. 1 to
the Materion Corporation Supplemental Retirement Benefit Plan (the "Plan").
I.
Schedule I of the Plan is amended to provide as in the form attached hereto.
II.
The changes to the Plan by this amendment shall be effective December 5, 2012.
* * *
Executed this 24th day of January, 2013.
MATERION CORPORATION
By: /s/ Michael C. Hasychak
Title: Vice President, Treasurer & Secretary




--------------------------------------------------------------------------------






Schedule I






Schedule of Participants, Offset Amounts, and Special Crediting Provisions




Participant
Offset Amount
Special Calculation Provisions
 
 
 
Michael D. Anderson


$246,250


 
Gregory R. Chemnitz


$0


 
Stephen Freeman


$496,308


 
John D. Grampa


$530,000


 
Michael C. Hasychak


$212,989


 
Richard J. Hipple


$842,250


In addition to the Prevented Benefit determined for Mr. Hipple pursuant to
Section 2(j), an additional amount shall be included in the amount payable to
him under Section 4, determined as follows:


•    Mr. Hipple's Prevented Benefit shall be determined pursuant to Section
2(j).
•    Such amount shall be divided by his number of Years of Benefit Service
under the Pension Plan.
•    The resulting amount shall be multiplied by 5.
Donald G. Klimkowicz


$140,418


 
Alfonso T. Lubrano


$358,926


 
Walter G. Maxwell


$86,165


 
Richard W. Sager


$291,735


 
Daniel A. Skoch


$943,121


 







